Memorandum: In this action brought to recover unpaid installments of alimony alleged to be due under the provisions of a judgment of absolute divorce granted to plaintiff in the Circuit Court of the Eleventh Judicial District of the State of Florida upon grounds other than adultery, the plaintiff is not entitled to invoke the equitable remedies provided by sections 1171 and 1172 of the Civil Practice Act. (Miller v. Miller, 219 App. Div. 61, affd. 246 N. Y. 636; Babcock v. Babcock, 147 Misc. 900, 903, affd. 239 App. Div. 884. See, also, Boissevain v. Boissevain, 252 N. Y. 178, 181; Smith v. Smith, 255 App. Div. 652, 653-654.) Plaintiff is entitled only to a money judgment in the sum of $825, being the amount of alimony due and unpaid when the action was commenced, with interest from January 9,1941, to April 27, 1948. All concur. (The judgment is for plaintiff in an action to recover accrued alimony.) Present — Taylor, P. J., MeCurn, Vaughan, Kimball and Piper, JJ.